Citation Nr: 0841742	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  03-05 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cause of the veteran's 
death.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from January 1945 to June 1945.  He 
died in May 1984.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Manila RO.  This case was before the 
Board in August 2004 when it was remanded for additional 
development.  (In this regard, the Board notes that the 
August 2004 remand directed the RO to review the procedural 
history in this case and make a preliminary determination 
(with explanation for the record) as to the basis for the 
Board's jurisdiction in this appeal.  Thereafter, the RO 
conceded that the appeal in this case was timely, see May 
2008 Supplemental Statement of the Case (SSOC); the Board 
finds no reason to dispute this determination.)


FINDINGS OF FACT

1.  A final March 1985 rating decision denied service 
connection for cause of the veteran's death because the 
evidence of record did not show that the disability that 
caused his death was manifested in service or related to 
service.

2.  Evidence received since the March 1985 rating decision 
tends to show that the cause of the veteran's death was 
related to his service, relates to unestablished facts 
necessary to substantiate the claim seeking service 
connection for cause of the veteran's death, and raises a 
reasonable possibility of substantiating the claim.  

3.  The death certificate indicates that the veteran died in 
May 1984 at the age of 54 years as a result of cardio-
respiratory failure.  No other condition contributing to the 
veteran's demise was listed on the certificate of death.  At 
the time of the veteran's death, service connection had not 
been established for any disability.

4.  Statements from the veteran's private physicians received 
in 2002 indicate that the veteran was being treated for and 
died from pulmonary tuberculosis (PTB).

5.  Cardio-respiratory failure and PTB were not manifested 
during the veteran's active military service; PTB was not 
manifested within three years of his discharge from such 
service, and cardiovascular disease was not manifested in the 
first postservice year; and neither disability is associated 
in any way to his active service.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1985 rating decision is 
new and material and the claim of service connection for 
cause of the veteran's death may be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).  

2.  Service connection for the cause of, the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Inasmuch as the determination below on the claim to reopen 
the appellant's claim for service connection for cause of the 
veteran's death constitutes a full grant of that portion of 
the claim that is being addressed, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice timing and content is harmless.  With respect 
to the underlying claim for service connection for the cause 
of the veteran's death, the appellant was provided content-
complying notice by letter in November 2006.  The November 
2006 letter explained the evidence necessary to substantiate 
the claim, the evidence VA was responsible for providing, and 
the evidence the appellant was responsible for providing. 
 Because the veteran had no service-connected disabilities at 
the time of his death, the November 2006 letter provided an 
explanation of the evidence and information required to 
substantiate the cause of death issue on appeal based on a 
condition not yet service-connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-353 (2007).  The appellant was also 
advised of the criteria governing disability ratings and 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  The claim was thereafter 
readjudicated.  See May 2008 SSOC.  The appellant has had 
ample opportunity to respond/supplement the record, and is 
not prejudiced by any technical notice deficiency that may 
have occurred in the process.  Finally, it is not alleged 
that the notice in this case was less than adequate.  

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's service treatment records (STRs) has 
been completed.  All available, pertinent post-service 
treatment records have been obtained.  The appellant has not 
identified any additional outstanding evidence pertinent to 
her claim.  The Board further finds that no additional 
development, as for medical opinions is indicated.  In 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) noted that 38 C.F.R. 
§ 3.159(c)(4)(i) requires that a claimant establish that he 
or she has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, as further 
explained below, there is no medical evidence of cardio-
respiratory failure in service or active PTB (by acceptable 
clinical, X-ray or laboratory studies, or by findings based 
upon acceptable hospital observation or treatment) during 
service or within three years after the veteran's discharge 
from service.  A medical opinion is not necessary to decide 
this claim, as such opinion could not establish disease or 
injury in service or within the applicable presumptive period 
of three years.  See also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept a medical 
opinion that is based on the appellant's recitation of 
medical history).  Consequently, a remand for a medical 
opinion would serve no useful purpose.  (The Board points out 
that the facts of this case are different than the facts in 
Garcia v. Principi, 3 Vet. App. 382 (1992), in which the 
Court held that where the veteran's PTB was initially 
diagnosed in service, there was no requirement that a private 
physician's medical opinion be substantiated by radiographic 
or hospitalization records.  Significantly, in this case 
there is no evidence of a diagnosis of PTB during the 
veteran's military service.  As discussed in further detail 
below, an affidavit from Dr. VNSM indicates that the veteran 
was treated for PTB in service; however, the affidavit does 
not amount to an inservice diagnosis.  This diagnosis, 
without any corroborating evidence, was furnished decades 
after the veteran's separation from service.  In contrast, as 
will be discussed below, the available objective evidence of 
record synonymous with the veteran's service shows no 
clinical activity of active PTB.  Given the foregoing, the 
Board finds that Dr. VNSM's affidavit lacks reliability and 
cannot serve as a service department diagnosis of active PTB 
as required by 38 C.F.R. § 3.374(a).  Therefore, the 
requirement that a private physician's medical opinion be 
substantiated by radiographic or hospitalization records 
still stands.)  VA's duty to assist is met.  The appellant is 
not prejudiced by the Board's proceeding with appellate 
review of the merits of the claim at this time.

B.	Factual Background, Legal Criteria, and Analysis

Reopening a Claim of Service Connection for Cause of the 
Veteran's Death

A March 1985 rating decision denied the appellant's claim for 
service connection for cause of the veteran's death finding 
that his death was not related to an event, injury, or 
disease incurred in service.  She did not appeal the March 
1985 rating decision; accordingly, it is final.  38 U.S.C.A. 
§ 7105.
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for active tuberculosis that is manifest to a degree of 10 
percent or more within three years of separation from active 
service and for cardiovascular disease that is manifest in 
the first postservice year.  38 U.S.C.A. §§ 1101, 1112(a), 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Diagnosis of active PTB by private physicians on the basis of 
their examination, observation, or treatment will not be 
accepted to show the disease was initially manifested [at a 
specific point in time] after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c).  Tubianosa v. Derwinski, 3 Vet. App. 181 (1992).

Evidence of record in March 1985 included the veteran's death 
certificate which was dated in May 1984 and shows that he 
died in May 1984 at the age of 54, and lists the immediate 
cause of his death as cardio-respiratory failure.  No other 
conditions contributing to the veteran's death were listed on 
the certificate of death.  At the time of the veteran's 
demise, service connection had not been established for any 
disability.

Service personnel records show that the veteran had 
recognized active military service from January 1945 to June 
1945.  The veteran did not have prisoner of war (POW) status.

An October 1947 Affidavit for Philippine Army Personnel, 
completed by the veteran, contains no mention of complaints 
or references to any wounds, illnesses, or disabilities.  
A November 1947 report of physical examination notes no 
complaints or findings related to PTB or cardio-respiratory 
failure.  Examination of the cardiovascular system and lungs 
was normal.

In July 1983 and July 1984 statements, Dr. VNSM indicated 
that he had treated the veteran as early as in February 1945 
and as late as in January 1982 for the following problems: 
chronic dysentery; diarrhea; fever; body weakness; chest pain 
with cough; and beriberi with heart complications.  

In various statements, the veteran's service comrades 
maintained that the veteran was captured by the Japanese 
during his military service and suffered from chronic 
dysentery, diarrhea, body weakness and beriberi during his 
imprisonment.

Evidence received since March 1985 includes a January 2002 
affidavit from Dr. ROE stating that the veteran took 
medication to treat PTB during his lifetime, and that he 
ultimately died of PTB.  In a statement received by the RO in 
April 2003 and dated in April 1983, Dr VNSM stated that the 
veteran suffered from PTB since his military service, and 
that he had treated him (with guava leaves) as early as 
February 1945.  In a February 2002 statement, Dr. PRP stated 
that he treated the veteran for PTB from 1983 to 1984.  He 
also indicated that the veteran died from cardio-respiratory 
disability secondary to PTB.  In an affidavit received by the 
RO in October 2002 and dated in September 1969, Dr. LFC 
stated that he had been treating the veteran for PTB at his 
clinic since September 1949.  He further stated that the 
diagnosis of PTB was confirmed by fluoroscopic examination.  
The evidence noted above is "new" because it was not 
previously of record.  It is also material because it relates 
to unestablished facts necessary to substantiate the claim: 
Dr. VNSM's statement provides a diagnosis of PTB during 
service.  In addition, the statements from Drs. ROE and PRP 
provide a link between PTB and the veteran's death.  While 
the Board is not compelled to accept this evidence as 
credible upon de novo review (when it can assess the 
credibility and weight of all of the evidence), it must 
presume its credibility and competence when deciding whether 
to reopen the case.  Fortuck, 17 Vet. App. at 179-80; Justus, 
3 Vet.  App. at 513.  Accordingly, the evidence is new and 
material and the claim seeking service connection for cause 
of the  veteran's death may be reopened.

Service Connection for Cause of the Veteran's Death on De 
Novo Review

Adjudication of the appellant's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now adjudicate the merits of the 
underlying service connection claim.  Upon reopening, the 
presumption that the additional evidence is credible without 
regard to other evidence of record no longer applies.

Throughout the current appeal, the appellant has contended 
(in pertinent part) that PTB caused the veteran's death and 
that the PTB originated during his active military service, 
specifically during his time as a POW.  

In undated statements received by the RO in 2008, the 
appellant indicated that, throughout his life, the veteran 
was unable to see a doctor when he was sick because they had 
no money for doctors.

As noted above, during his lifetime, the veteran had not 
established service connection for any disability.  The 
listed immediate cause of his death was cardio-respiratory 
failure.  Statements from two private physicians (Drs. ROE 
and PRP) indicate that that PTB was the underlying cause of 
death. 

There are no STRs in this case.  An October 1947 Affidavit 
for Philippine Army Personnel, completed by the veteran, 
contains no complaints or references to any wounds, 
illnesses, or disabilities, including cardio-respiratory 
failure and PTB.  Moreover, a November 1947 report of 
physical examination notes no complaints or findings related 
to pulmonary tuberculosis (PTB) or cardio-respiratory 
failure; examination of cardiovascular system and lungs was 
normal.  
The Board acknowledges that statement from Dr. VNSM received 
in February 2002 and dated in April 1983 indicates that the 
veteran was treated for PTB during his military service in 
February 1945, the Board notes that this statement appears to 
have been altered.  Specifically, in earlier statements, Dr. 
VNSM made no mention of PTB and indicated that he first 
treated the veteran for other disabilities on February 25, 
1945.  The statement received in February 2002 (which is a 
photocopy that appears altered) is internally inconsistent, 
as it states that the veteran was a POW until February 25, 
1945, and further sates that he presented for treatment for 
PTB from Dr. VNSM on February 18, 1945.  Moreover, 
significantly, this statement is not supported by any 
clinical, X-ray, or laboratory studies or records of 
acceptable hospital observation or treatment (as is necessary 
to confirm a private diagnosis).  See 38 C.F.R. § 3.374. 
 Finally, this statement contradicts the October 1947 
Affidavit for Philippine Army Personnel and November 1947 
examination report, both of which note no complaints or 
findings related to PTB.

Regarding the affidavit from Dr. LFC, received by the RO in 
October 2002 and dated in September 1969, which notes that a 
diagnosis of PTB was confirmed by fluoroscopic examination in 
September 1949, September 1949 is 15 months beyond the three-
year presumptive period.  (Notably, no X-rays were included 
with the statement from Dr. LFC.  However, the Board notes 
that the X-ray is not determinative in this matter, as any 
such X-ray would be dated beyond the three-year presumptive 
period.)

The Board has considered the appellant's assertion that the 
veteran developed PTB during his military service.  While 
laypersons are competent to discuss their observations, they 
are not competent to express an opinion concerning diagnoses, 
or etiology, of a disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The evidence does not demonstrate that the veteran suffered 
from cardio-respiratory failure or PTB during service or from 
PTB within the three-year presumptive period or from 
cardiovascular disease in the first postservice year, and it 
is not shown that either disability was related to his 
military service.  Thus, it is not shown that the disease 
that caused the veteran's death was service connected.  As 
the veteran had no service connected disabilities, there is 
no basis for finding that a service-connected disability 
contributed to cause his death.  Accordingly, service 
connection for the cause of the veteran's death is not 
warranted.  The Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  As the preponderance of the 
evidence is against the claim, that doctrine does not apply. 
 See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55- 57 (1991).


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is granted; however, service 
connection for the cause of the veteran's death is denied on 
de novo review. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


